DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 6/29/2022.  Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023094 to Kim et al. (Kim) in view of U.S. Patent Application Publication 2016/0290690 to Jung et al. (Jung) and WO 2012/169520 to Ono et al. (Ono).
In reference to claim 22, Kim teaches a vacuum adiabatic body (par 0046-0050; FIG. 1-4) comprising a first plate (10, FIG. 1-4); a second plate (20, FIG. 1-4), a vacuum space (space comprising vacuum 50, FIG. 1-4) provided between the first plate and the second plate; a support (30, FIG. 1-4) configured to maintain a distance between the first (10, FIG. 1-4) and second plates (20, FIG. 1-4), the support (30, FIG. 1-4) being disposed next to or adjacent to the first plate (10, FIG. 1-4), but does not teach a first pipe and a second pipe provided in the vacuum space and including bent sections; wherein a cross-section of the first and second pipes comprises a first section that is aligned in a first direction and a second section that 1s aligned in a second direction different from the first direction, and wherein the bent sections are provided between the first section and second section.  Jung teaches a refrigerator (FIG. 1-5) comprising a first pipe (220, FIG. 1-5) and a second pipe (210, FIG. 1-5) provided in the vacuum space (130, FIG. 1-5) and including bent sections (at 250, FIG. 1-5); wherein a cross-section of the first and second pipes comprises a first section that is aligned in a first direction (section of 210 and 222, FIG. 1-5 in a vertical direction) and a second section that is aligned in a second direction different from the first direction (section of 210 and 222, FIG. 1-5 in a horizontal direction), and wherein the bent sections are provided between the first section and second section (FIG. 1-5) in order to improve the thermal insulation of the refrigerator (par 0044, 0047 and 0113).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum adiabatic body of Kim, to include a first pipe and a second pipe provided in the vacuum space and including bent sections; wherein a cross-section of the first and second pipes comprises a first section that is aligned in a first direction and a second section that 1s aligned in a second direction different from the first direction, and wherein the bent sections are provided between the first section and second section, as taught by Jung, in order to improve the thermal insulation of the refrigerator.
Kim also does not teach an opening provided in the first plate and through which the first and second pipes pass.  Ono teaches a refrigerator (FIG. 1-17) comprising an opening provided in the first plate (inherent in FIG. 10-13; par 0139) and through which the first and second pipes (33, FIG. 12) pass (par 0139, FIG. 10-13) in order to have both pipes adjacent and requiring a minimum of space, thus improving the outside appearance of the refrigerator (par 0018 and 0019).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum adiabatic body of Kim, to include an opening provided in the first plate and through which the first and second pipes pass, as taught by Ono, in order to have both pipes adjacent and requiring a minimum of space, thus improving the outside appearance of the refrigerator.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jung.

In reference to claim 23, Kim teaches a vacuum adiabatic body (par 0046-0050; FIG. 1-4) comprising a first plate (10, FIG. 1-4); a second plate (20, FIG. 1-4), a vacuum space (space comprising vacuum 50, FIG. 1-4) provided between the first plate and the second plate; a support (30, FIG. 1-4) configured to maintain a distance between the first (10, FIG. 1-4) and second plates (20, FIG. 1-4), the support (30, FIG. 1-4) being disposed next to or adjacent to the first plate (10, FIG. 1-4), but does not teach a pipeline provided in the vacuum space; an opening provided in the first plate and through which the pipeline passes; a protrusion configured to protrude from the first plate and defining the opening; and a sealing member in which the pipeline is provided and configured to pass through the opening, wherein an outer surface of the sealing member is coupled to the protrusion.  Jung teaches a refrigerator (FIG. 1-5) comprising a pipeline (220, FIG. 1-5) provided in the vacuum space (130, FIG. 1-5); an opening (at 222, FIG. 4) provided in the first plate (110, FIG. 4) and through which the pipeline passes; a protrusion (222, FIG. 4) configured to protrude from the first plate (110, FIG. 4) and defining the opening; and a sealing member (weld, par 0122) in which the pipeline is provided and configured to pass through the opening, wherein an outer surface of the sealing member is coupled to the protrusion (inherent) in order to improve the thermal insulation of the refrigerator (par 0044, 0047 and 0113).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum adiabatic body of Kim, to include a pipeline provided in the vacuum space; an opening provided in the first plate and through which the pipeline passes; a protrusion configured to protrude from the first plate and defining the opening; and a sealing member in which the pipeline is provided and configured to pass through the opening, wherein an outer surface of the sealing member is coupled to the protrusion, as taught by Jung, in order to improve the thermal insulation of the refrigerator.
In reference to claim 24, Kim teaches a vacuum adiabatic body (par 0046-0050; FIG. 1-4) comprising a first plate (10, FIG. 1-4); a second plate (20, FIG. 1-4), a vacuum space (space comprising vacuum 50, FIG. 1-4) provided between the first plate and the second plate; a support (30, FIG. 1-4) configured to maintain a distance between the first (10, FIG. 1-4) and second plates (20, FIG. 1-4), the support (30, FIG. 1-4) being disposed next to or adjacent to the first plate (10, FIG. 1-4), but does not teach a pipeline provided in the vacuum space; an opening provided in the first plate and through which the pipeline passes; a seal surrounding the pipeline and having a welding point welded to the first plate at the opening; and a filler provided between an outer surface of the pipeline and an inner surface of the seal, where an end of the filler is provided a predetermined distance away from the welding point of the seal, to prevent burning of the filler due to heat transfer from the welding point of the seal to the filler.  Jung teaches a refrigerator (FIG. 1-5) comprising a pipeline (220, FIG. 1-5) provided in the vacuum space (130, FIG. 1-5); an opening (at 222, FIG. 4) provided in the first plate (110, FIG. 4) and through which the pipeline passes; a seal (weld, par 0122) surrounding the pipeline and having a welding point welded to the first plate at the opening (inherent); and a filler (162, FIG. 4) provided between an outer surface of the pipeline and an inner surface of the seal, where an end of the filler is provided a predetermined distance away from the welding point of the seal, to prevent burning of the filler due to heat transfer from the welding point of the seal to the filler (inherent) in order to improve the thermal insulation of the refrigerator (par 0044, 0047 and 0113).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum adiabatic body of Kim, to include a pipeline provided in the vacuum space; an opening provided in the first plate and through which the pipeline passes; a seal surrounding the pipeline and having a welding point welded to the first plate at the opening; and a filler provided between an outer surface of the pipeline and an inner surface of the seal, where an end of the filler is provided a predetermined distance away from the welding point of the seal, to prevent burning of the filler due to heat transfer from the welding point of the seal to the filler, as taught by Jung, in order to improve the thermal insulation of the refrigerator.
Allowable Subject Matter
Claims 1-21 are allowed.
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 6/29/2022, with respect to the 103 rejections of claims 11-21 have been fully considered and are persuasive.  The rejections of claims 11-21 under 103 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/24/2022